Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 1/10/2022. Claims 1-20 are pending. 

Response to Arguments
Applicant's arguments filed 1/10 have been fully considered but they are not persuasive. 
USC 103
Regarding refences of record fail to teach the amendment “delivering and distributing the sequence predictions from the third layer of nodes to another layer of nodes, including nodes at a next stage in the hierarchy” in claim 7
In response: Combination of Versace, Woodring and Hawkins discloses the amended claim 7. Hawkins (e.g., [0096]-[0097], Fig 2A-2D) teaches passing predictions between different cortical processing units over a hierarchical network and thus, the above claim limitation. The above claim limitation is merely about information passing and does not seem to particularly call for the function of processing the received input sequence of patterns to output another patter as noted (in re page 10.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Versace et al. (US 20170024877), hereinafter Versace, in view of Woodring et al. (“Semi-Automatic Time-Series Transfer Functions via Temporal Clustering and Sequencing”, IEEE VGTC, 2009, pages 8), hereinafter Woodring, further in view of Hawkins et al. (20060184462), and hereinafter Hawkins. 

7. A method for pattern recognition comprising the steps of: 
providing a neural network comprising a plurality of modules to form a hierarchy, each of the plurality of modules comprising layers of nodes (Versace: e.g., [0031], providing a hierarchical neutrally inspired model combining multiple learning systems in a reciprocally connected, feedforward/feedback (including recurrent) architecture comprising modules, Fig 1, the OpenSense combining modules comprising layers and nodes interprets each of the plurality of modules comprising layers of nodes); 
collecting information through use of one or more sensors  (Versace: e.g., [0046], fusing multiple sensory inputs into scenes or [0046], fusing data from many sensors into objects); 
receiving by a first layer of nodes an input comprising one or more first clusters of sensor data (Versace: e.g., Fig 2c, [0095], [0096], receiving by a view layer clusters of visual representation from sensors interprets receiving by a first layer of nodes an input comprising one or more first clusters of sensor data), Versace: e.g., [0038], the movement vector is an example of activity pattern);

passing to a second layer of nodes from the activated nodes of the first layer of nodes the one or more first clusters of sensor data regarding activity patterns 
(Versace: e.g., Fig 2c, [0096], passing to an object layer from a view layer to generate a scene or objects); 




	Versace does not expressly disclose “wherein each cluster is a set of activity patterns that represent a sensory event”, “applying a learning rule to the set of activity patterns of the one or more first clusters of sensor data activating one or more nodes of the first layer of nodes”, “communicating to a third layer of nodes from the activated “delivering and distributing the sequence predictions from the third layer of nodes to another layer of nodes, including nodes at a next stage in the hierarchy”. 
Woodring discloses 
identifying one or more temporal sequences of Woodring: e.g., page 3, col 1, step 2, generating sequences of clusters over time steps from the input clusters, where the sequences of clusters over time steps interprets temporal sequences of events). Versace teaches
actuating sensors based on transmitted movement vectors. It would have been obvious for one of ordinary skill in the art, having Versace and Woodring before the effective filing date, to combine Woodring with Versace to improve the efficiency of robotic control in processing temporal events of objects in Versace.   
	Combination of Versace and Woodring does not expressly disclose, but Hawkins discloses communicating to a third layer of nodes from the activated nodes of the second layer of nodes one or more second clusters of sensor data regarding temporal sequences of sensory events (Hawkins: e.g., [0013], a higher cortical processing unit level is an example of a third layer of nodes, [0067], from the nodes with sequences of patterns and sensory input interpret  from the activated nodes of the second layer of nodes one or more second clusters of sensor data regarding temporal sequences of sensory events, and a sequence pattern interprets a second cluster); computing sequence predictions of a subsequent sensory event of the one or more second clusters of sensor data (Hawkins: e.g., [0070], identifying, storing, recognizing sequence of patterns and [0076] or [0089] predicting the next expected sequence of pattern); and “delivering and distributing the sequence predictions from the third layer of nodes to another layer of nodes, including nodes at a next stage in the hierarchy  (Hawkins: e.g., [0096]-[0097], passing the prediction  between different cortical processing units or [0086], escalating the prediction to higher levels, where Fig 2A, 2D, the structure comprising multiple layers, including the third layer,  of processing units interprets the hierarchy). Nonetheless, Versace teaches a multi-module multi-layer structure. It would have been obvious for one of ordinary skill in the art, having Hawkins before the effective filing date, to combine Hawkins with the extended Versace to improve the robotic control with event prediction in Versace.   

8. The method for pattern recognition according to claim 7, wherein the input is a population code produced by encoding data by a set of filter functions in a redundant, overlapping binary code (Woodring: e.g., page 3, col 1, step 1, the clusters determined from the time series are an example of  binary population code and col 2, sec 3.1, the windowing operation assigning a point to multiple features with clustering, including k-means interprets encoding data by a set of filter functions in a redundant, overlapping binary code).

Versace: e.g., [0031], feedforward and feed-backward interprets using a plasticity rule to activate recurrent synapses); and producing temporal sequences (Woodring: e.g., page 3, col 1, step 2, generating sequences of clusters over time steps). 

10. The method for pattern recognition according to claim 7, wherein the sequence predictions are delivered from the third layer of nodes to the first layer of nodes (Hawkins: e.g., Fig 1 or Fig 2A, prediction passed from a higher layer, including a third layer, to a lower layer, including a first layer of nodes). 

11. The method for pattern recognition according to claim 7, wherein the sequence predictions are delivered from the third layer of nodes to the second layer of nodes (Hawkins: e.g., Fig 1 or Fig 2A, prediction passed from a higher layer, including a third layer, to a lower layer, including a second layer of nodes). 

12. The method for pattern recognition according to claim 7, wherein the nodes of each layer are interconnected via recurrent synapses (Versace: e.g., [0031], neural system reciprocally connected feedforward and backward including recurrent architecture). 

13. The method for pattern recognition according to claim 7 further comprising the step of collecting the one or more first clusters of sensor data through use of the one or more Versace: e.g., [0257], collecting learned clusters of sensor states in sequences as the transition probability matrix).

14. The method of pattern recognition according to claim 13 processing the time series for each sensor using one or more overlapping filtering functions to encode each time series redundantly into a binary code to produce a population code (Woodring: e.g., page 3, col 1, step 1, the clusters determined from the time series are an example of  binary population code and col 2, sec 3.1, the windowing assigning a point to multiple features in clustering, such as, k-means interprets encoding data by a set of filter functions in a redundant, overlapping binary code).

Allowable Subject Matter
Claims 1-6 and 16-20 do not have prior art rejection. References of record do not expressly disclose the subject matter describing distributing sequence predictions among layers, including the claim limitation the one or more sequences from the second layer of the at least one modules to a first layer of a second module at a next stage in the hierarchy in claim 1 and collecting the one or more first clusters of sensor data through use of the one or more sensors in the form of multiple sets of sensory values, which are then converted into time series by moving the location of all filter functions together within each set of sensors values with motion that is at least in part continuous motion in claim 16.

Claim Objections
(1) In claims 1 and 7, it is not clear what the term “a next stage” exactly refers to. Clarification is needed. 
(2) Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. E.g., 
Reference Chien et al. (US 10169720) teaches transmitting prediction data related to time series among nodes based on prediction hierarchy (e.g., paragraph (216)) and thus, the claimed concept of passing predictions over nodes of a hierarchy. 
Refence Marre et al. (“High Accuracy Decoding of Dynamical Motion from a Large Retinal Population”, PLOS Computational Biology, 2015, pages: 25) teaches motion decoding from retina population with overlapping receptive cells and thus, the subject matter describing processing time series using overlapping filtering functions to encode each time series redundantly into a binary population code. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email li-wu.chang@uspto.gov.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	March 21, 2022